JUSTICE GREIMAN, dissenting: I disagree with the majority’s evaluation of the impact of the admission of defendant’s prior conviction by way of impeachment. While courts are vested, subject to certain parameters, with discretion in admitting evidence of prior convictions, that authority must not be exercised where its prejudicial effect outweighs its probative value. People v. Montgomery (1971), 47 Ill. 2d 510, 268 N.E.2d 695; People v. Medreno (1981), 99 Ill. App. 3d 449, 425 N.E.2d 588. Montgomery and its progeny have set the guidelines for admission of such evidence, and when a trial court goes beyond those guidelines, we must be willing to reverse a conviction to ensure defendant a fair trial. We are hesitant to use such impeaching material, not because it lacks probity, but rather, because it is too probative! Evidence of a conviction cannot be used to impeach a witness if a period of more than 10 years has passed since the date of conviction or release of the witness from confinement, whichever is later. (People v. Lawler (1991), 142 Ill. 2d 548, 563, 568 N.E.2d 895.) Defendant’s conviction was nearly 20 years old and he was released from jail after 9 years and 9 months, just short of the 10-year period mandated by Lawler and Montgomery. Medreno sets out seven factors for the trial court to weigh in determining whether to allow the impeachment: "(1) whether the prior conviction is veracity-related; (2) the recency of the prior conviction as it reflects the degree of the rehabilitation in witness’ credibility; (3) whether the witness’ age and circumstances at the time of his prior conviction diminish or mitigate the conviction’s probative value; (4) whether the prior conviction is affected by the witness’ subsequent career and length of criminal record; (5) whether the prior offense is similar to the instant offense thus increasing the danger of prejudice; (6) the need for the witness’ testimony and the likelihood he would forego his chance to testify thus impeding the trier of fact’s disposition of the charges in accordance with the truth; and (7) whether the witness’ credibility is a central issue to the determination of the truth.” Medreno, 99 Ill. App. 3d at 452. While the conviction which we now consider may meet some of the Medreno criteria for admission, it is very remote in time, without evidence of defedant’s age or circumstances at the time of conviction, or defendant’s career or criminal record and his credibility is the central issue to the determination of the truth in the case at bar. Moreover, the prior offense was dissimilar from the offense upon which the conviction is based. The majority notes that the trial court employed "several irrelevant factors” in making its decision. The trial court examined the character of the victim and prior convictions of other suspects in the case in an apparent effort to bring all of the parties down to the lowest common denominator. The majority has made a first-rate analysis of the facts, the trial court’s consideration of improper factors, and the governing law, but at the last moment speculates that the result would not have varied even if the prior conviction had not been brought to the jury’s attention. We often make that speculation in considering harmless error; however, we refrain from such speculation where we are faced with a close case. The majority acknowledges that the evidence is close. Conviction rests upon a confession which has only the slightest corroboration and which defendant maintains was violently extracted from him. If this is a close case as the majority would have us believe, it is difficult to imagine that the imprudently admitted prior conviction would not be a factor which might tip the scale of justice in favor of the State. Accordingly, I would reverse and remand for a new trial.